Citation Nr: 1100549	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-36 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


ISSUES

1. Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for an abdominal disorder.

4.  Entitlement to service connection for a heart condition, to 
include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In June 2010, this matter was remanded by the Board as the 
Veteran indicated a desire to testify during a Travel Board 
hearing.  In July 2010, the Veteran testified before the 
undersigned Veterans Law Judge.  A transcript of the proceeding 
has been associated with the claims file.  

The issues of increased rating for PTSD and service connection 
for an abdominal disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does 
not have a current right knee disability and his left knee 
disability is not related to a disease or injury in service nor 
was it manifest within one year of service discharge.    

2.  The Veteran's heart disorder is not related to an in-service 
disease or injury, and the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability which was 
incurred in service; and his left knee disability was not 
incurred in service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).  

2.  The Veteran's heart disorder, to include hypertension, was 
not incurred in service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Board finds that VA's duty to notify was 
satisfied by letters sent to the Veteran in august 2006 AND 
January 2007 with regard to the claims for service connection for 
a bilateral knee disability and a heart condition, to include as 
secondary to PTSD.  See Quartuccio, 16 Vet. App. at 187; Dingess, 
19 Vet. App. 473.  The letters addressed all of the notice 
requirements and were sent prior to the initial unfavorable 
decision by the RO in December 2007.  

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  As is discussed in the Remand section, the Veteran 
indicated that he sought medical treatment for his PTSD and 
depression from the VA Medical Center in Huntington, West 
Virginia from the late 1980s.  In his VA Form 21-4142, dated in 
September 2006, he does not list that he sought treatment from 
the Huntington VA Medical Center for any other disability.  
Moreover, the October 2007 VA examiner also indicated that he 
sought treatment from the Huntington VA Medical Center for 
psychiatric complaints.  As such, the Board has remanded this 
matter to obtain these records from the Huntington VA Medical 
Center for his PTSD claim.  Further, the Veteran acknowledges 
recent treatment for a possible abdominal disability and has 
provided competent lay statements that he has suffered from 
abdominal pain since service.  As such, the Board has remanded 
this matter to obtain updated treatment records from the VA 
medical center in Beckley, West Virginia to clarify the diagnosis 
of a current abdominal disorder.  However, a remand is not 
necessary to obtain VA medical records to adjudicate his 
bilateral knee disorders or heart disorder as there is no 
indication that the records are relevant to these claims.  See 
38 C.F.R. § 3.159(a) (2).  As will be discussed in more detail 
below, the Veteran's complaints of continued bilateral knee pain 
since service are not credible and there is no indication that 
the Veteran's sought treatment for his knee in the 1980s.  
Further, the Veteran has not indicated nor does the record 
provide that he suffered from heart problems, in the 1980s.  As 
such, it appears that VA's duty to assist is satisfied with 
respect to obtaining pertinent records.  

With respect to the Veteran's service connection claims, an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.    McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran submitted to a VA examination to assess the nature 
and etiology of his knee disorder in October 2007.  As discussed 
below, the Board finds that the October 2007 examination obtained 
in this case is adequate, as it is predicated on a full reading 
of the records contained in the Veteran's claims file.  The 
opinion considers all of the pertinent evidence of record, to 
include the Veteran's separation examination, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007)  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue of entitlement to service connection for a 
knee disorder has been met.  38 C.F.R. § 3.159(c) (4).    

The Board acknowledges that the Veteran was not scheduled for a 
VA examination in connection with his claims for a heart 
condition.  The Board concludes an examination is not needed with 
respect to this claim as the Veteran's service treatment records 
are absent for evidence of findings related to the Veteran's 
heart disorder, and his post-service medical records are absent 
for evidence of symptomatology related to either disorder until 
many years after the Veteran's separation from service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case). 

The first medical record on file pertaining to heart problems is 
dated in July 2006.  In addition, there is no indication that the 
current sleep problems may be related to the Veteran's service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it is 
not necessary to obtain a medical examination or medical opinion 
in order to decide the sleep disorder claim in this case.  
38 C.F.R. § 3.159 (4) (i); see Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003)(noting that a medical 
examination conducted in connection with claim development could 
not aid in substantiating a claim when the record does not 
already contain evidence of an in-service event, injury, or 
disease). 
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).




a.	 Bilateral Knee Disorder

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding 
that interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  As will 
be discussed below, no competent evidence shows that the Veteran 
has a distinct right knee disability.  As such, the Veteran 
cannot be service connected for a right knee disability.  

With regard to his left knee, post service medical records 
indicate that the Veteran has been diagnosed with mild 
degenerative joint disease of the left knee.  As such, he suffers 
from a current disability and the Board turns to the issues of 
service incurrence and nexus.  

The Veteran asserts that his current knee disorder is the result 
of an in-service fall where he fell onto a railroad track.  He 
also indicated that bailing out of helicopters caused him knee 
pain as well.  He provided that while on duty, he sought 
treatment for knee pain.  As a consequence of the in-service 
injuries, the Veteran contends that he has pain and that his 
knees will buckle while he is standing.  He also provided that 
his right knee is worse than his left knee.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent 
to establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report symptoms related to 
his knees.  But unlike the varicose veins in Barr or dislocated 
shoulder in Jandreau, knee disorders, including degenerative 
joint disease, are not conditions capable of lay diagnosis, much 
less the type of condition that can be causally related to 
military service by lay testimony.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the 
Veteran is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of his knee disabilities.  

Turning to the medical evidence, the Veteran's service treatment 
records provide that he sought treatment in August 1969 for pain 
and slight edema to his left knee.  The examiner indicated a 
possible stress fracture.  A September 1969 note indicated that 
the Veteran's underwent x-rays for his left knee which was within 
normal limits.  In a September 1969 note, the Veteran continued 
to complain of left knee pain for which he could not remember an 
injury.  The examiner recommended continuing to use an ace wrap.  
In a May 1970 Report of Medical History, the Veteran expressly 
denied any problems with his knees.  A June 1971 separation 
examination shows that he was qualified for discharge.  

The first post-service medical record indicating any sort of knee 
problem is in a July 2006 Vet Center intake assessment where the 
examiner indicated that he had weak left knee.  In an August 2006 
VA treatment note, the Veteran reported for an initial visit 
wherein he denied any muscle weakness, muscle pain, or joint 
swelling, joint pain, or stiffness.  

The Veteran was afforded a VA examination in October 2007 where 
he noted that an in-service fall caused him to injure his left 
knee.  The examiner noted that the Veteran was treated for two 
weeks and then returned to full duty. During his examination, the 
Veteran reported that the more he was on his feet, the more his 
left knee bothered him.  Contrary to the Veteran's testimony, 
there were no complaints of right knee pain at that time.  The 
Veteran's left knee did not have any give away, instability, or 
weakness.  After reviewing x-ray reports taken in October 2007, 
the Veteran was diagnosed with mild degenerative joint disease of 
the left knee with small joint effusion.  The examiner then 
opined that the Veteran's left knee was less likely as not caused 
by or the result of service.  He reasoned that while there was 
in-service evidence of left knee strain, there was no further 
documentation of continued problems prior to discharge in 1971 
and there was no documentation of continuum care or complaints of 
knee pain for many years after discharge.  The Board finds this 
opinion to be very probative as the examiner appeared to consider 
all the pertinent evidence of records and provided a complete 
rationale for his opinion.  See Barr, 21 Vet. App. at 312.  

In weighing the evidence, the Board acknowledges the Veteran's 
assertions of his past and current symptomatology.  However, the 
Board places greater probative value on the October 2007 VA 
examination opinion.  This negative nexus opinion is the only 
competent evidence regarding the etiology of the Veteran's left 
knee disability.  As provided above, the examination report is 
based upon a review of the Veteran's claims file, including all 
the service treatment records, as well as the Veteran's oral 
history and assertions.  See Barr, 21 Vet. App. at 312; see also 
Nieves- Rodriguez, 22 Vet. App. 295.  It is afforded great 
probative weight.  Furthermore, there is no showing that the 
Veteran suffers from a current right knee disability.  See 
Degmetich, 104 F.3d at 1332.  The Board finds that service 
connection must fail on a direct basis.   

Further, while the Veteran is competent to describe symptoms of 
knee pain, the Veteran's testimony of his continued bilateral 
knee pain is contradicted by the findings during the October 2007 
VA examination where no right knee pain was reported.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of 
documented complaints of knee pain until 2006 weigh against the 
claim on the basis of continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  Also the 
lack of evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997). 

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis (to include degenerative joint 
disease) becomes manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed, there is no competent medical evidence 
showing that the Veteran was diagnosed with degenerative joint 
disease within one year of separation from service.  The Veteran 
cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b.	 Heart Disability

The Veteran contends that his current heart disability is related 
to service, to include as secondary to his service-connected 
PTSD.  To afford the Veteran every possible opportunity, the 
Board will analyze the Veteran's claim under direct and secondary 
bases.  

In addition to the requirments for establishing service 
connection on a direct basis, service connection may also be 
established on a secondary basis for disability which is 
proximately due to, or the result of, a service connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service 
connection may also be established for a disorder which is 
aggravated by a service-connected disability; compensation may be 
provided for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 
374 (1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.

Medical records indicate that the Veteran suffers from atrial 
fibrillation, cardiomyopathy, hypertension, and hyperlipidemia. 
As such, the Veteran has a current disablity and the Board looks 
to the issues of (i) service incurrence and nexus for direct 
service connection and (ii) causation or aggravation for 
secondary service connection.  

Service treatment records are silent for any complaints of or 
treatment for heart problems.  The Veteran's May 1969 enlistment 
examination showed no complaints of heart problems and his blood 
pressure was 136/80.  In a May 1970 Report of Medical History, 
the Veteran denied any shortness of breath, pain or pressure in 
his chest, chronic cough, palpitation or pounding heart, or high 
or low blood pressure.  His June 1971 separation examination 
indicated that the Veteran's sitting heart rate was 74 and his 
blood pressure was 126/80.  It should be noted that hypertension 
means that the diastolic blood pressure is predominantly 90 mm or 
greater and isolated systolic blood pressure is predominantly 160 
mm or greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  At no 
time during service did the Veteran's blood pressure meet the 
requirements for hypertension while in service.  

The earliest post-service treatment record indicating a problem 
with the Veteran's heart is a January 2004 private treatment note 
from the Charleston Specialists. This note shows that the Veteran 
was diagnosed with hypertension and dilated  cardiomyopathy and 
left ventricular dysfunction, etiology undetermined at this time.    
In a February 2004 treatment note, the physician observed the 
Veteran's diagnosis of dialated cardiomyopathy and indicated that 
it was most probably alcohol related.  He also diagnosed the 
Veteran with hypertension and non-obstructive coronary artery 
disease with no inducible ischemia.  

In treatment records from the Charleston Area Medical Center, the 
Veteran was admitted to the hospital in August 2005 with 
complaints of shortness of breath and was diagnosed with acute 
rapid atrial fibrillation.  Treatment records dated in September 
2005 indicate that the Veteran underwent an operation for the 
implantation of an automatic implantable cardioverter 
defibrillator (pacemaker).  He was also evaluated with 
decompensated congestive heart failure, coronary arteriosclerotic 
heart disease, new onset atrial fibrillation with rapid 
ventricular response, non-sustained ventricular tachycardia, 
hypertension, hyperlipidemia, and morbid obesity.  

In a July 2006 Vet Center evaluation form, the examienr indicated 
that the Veteran suffered from panic attacks and exagerated 
startle response.  The Veteran was assessed with an Axis I 
diagnosis of PTSD secondary to depressoin. Axis III diagnoses 
included, in pertinent part, a heart condition and hypertension.  
Subsequent VA treatment records dated from August 2006 to 
November 2008 show continued treatment and monitoring of the 
Veteran's pacemaker.  There are no records indicating that the 
Veteran's heart disorder is related to service or his service-
connected PTSD .  

The Veteran contends that his heart condition is related to his 
PTSD.  He indicated at his July 2010 Board hearing that he 
started experiencing shortness of breath just before he retired 
from his job.  The November 2007 VA examination report indicates 
that the Veteran last worked in February 2005.  Additionally, he 
indicated that his blood pressure fluctuates depending on the 
type of mood he is in or whether his anger is triggered.  He 
provided that his treating physician told him his heart condition 
was caused or aggravated by his PTSD.  

Again, lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when a layperson is competent to 
identify the medical condition, report a contemporaneous medical 
diagnosis, or describe symptoms that support a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377.  Competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; 
Woehlaert, 21 Vet. App. at 462.  

The Board finds that a heart condition is not the type of 
condition that lends itself to lay diagnosis and/or one that can 
be causally related to military service or another disability 
without medical expertise, especially a disorder that did not 
develop for many years following service separation.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
As such, the Veteran is competent and credible to report that his 
has suffered from and been treated for a heart disorder and PTSD.  
However, he is not competent to provide an opinion as to the 
etiology of his heart condition, especially because the Veteran 
has testified that it did not form until after service discharge.  

Additionally, the Veteran's statements that his treating doctor 
told him his heart condition is related to his PTSD are too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, 
this specific statement regarding a positive nexus is given 
limited probative value. 
 
Because the Board has determined that the Veteran's lay etiologic 
opinion of his heart disorder is not competent evidence, the 
remaining question is whether the Board has a duty in this case 
to remand this claim for a medical examination with an opinion 
about the likelihood of such a connection.  Such an examination 
or opinion is necessary to make a decision on a claim if the 
evidence of record before VA, contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability, indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  See McLendon, 20 
Vet. App. at 81.  

Here, there is credible lay evidence of a current condition or 
symptom described by the Veteran, and the first McLendon element 
is satisfied.  Although the Board has explained above that the 
Veteran's own lay evidence is not competent in this case to show 
a connection or relationship between his heart disorder and 
service or his service-connected PTSD, the second McLendon 
element is a low threshold, requiring only that lay or medical 
evidence "indicates" that the disability or symptoms "may be 
associated" with service, without regard to the competency of 
the evidence.  Nevertheless, in this case, the record is devoid 
of any evidence, other than the Veteran's own statements, 
suggesting that such a link exists between his heart disorder 
and/or service or his PTSD. In this regard, the Board has 
reviewed all the evidence of record, including, but not limited 
to, the medical evidence, and can find no complaints, findings, 
or references to his heart disorder being associated with service 
or any service-connected disability.  Treatment records make no 
mention of this connection, either on examination or by history 
or complaint provided by the Veteran.  Although the evidentiary 
standard for the second McLendon element is low, the Veteran's 
own conclusory and generalized statement that his PTSD and/or 
service caused or aggravated his heart disorder is not sufficient 
in itself to meet the low evidentiary threshold because all 
Veterans could make such a statement, thereby eliminating "the 
carefully drafted statutory standards governing the provision of 
medical examinations and require[ing VA] to provide such 
examinations as a matter of course in virtually every veteran's 
disability case.  If Congress had intended that requirement, 
presumably it would have explicitly so provided."  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  For these 
reasons, the Board concludes that remand is not required for a 
medical examination and opinion about a connection between heart 
disorder and PTSD and/or active service.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

Furthermore, the Board notes that the first finding of a heart 
disability was in 2004, approximately 33 years after his service 
separation.  See Maxson, 230 F.3d at 1333.  Therefore, while the 
Veteran's lay statements that he has a current heart disorder are 
within his competence to make, and are of some probative value, 
more probative weight is placed on the other evidence of record, 
or lack thereof.  Specifically, the post-service medical records 
indicate that the Veteran was diagnosed with hypertension and 
dilated cardiomyopathy and left ventricular dysfunction in 2004.  
The balance of the medical records from 2004 does not provide an 
etiology for the Veteran's heart disorder.  This weighs against a 
finding that his heart disability is related to service or his 
PTSD.  Therefore, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a heart disability either on a direct or secondary basis.    

Finally, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease (including 
hypertension) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed, the Veteran was not diagnosed with 
hypertension within one year of separation from service and he 
cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim on presumptive, secondary, or 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral knee disorders is 
denied.

Entitlement to service connection for a heart disorder is denied.  


REMAND

PTSD - To obtain VA treatment records and a clarifying VA 
examination report as to the severity of the Veteran's PTSD.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
VA's duty to assist includes obtaining records in the custody of 
a federal department or agency.  38 C.F.R. § 3.159(c) (2) (2010); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding 
that where VA medical treatment records are material to the issue 
on appeal and are not included within the claims file, a remand 
is necessary to acquire such VA records, because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).  The duty to assist also 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran submitted a VA Form 21-4142, indicating that he 
received treatment at the Beckley, West Virginia VA Medical 
Center from August 2006 to the present as his place of primary 
medical care.  He also submitted a VA Form 21-4142 indicating 
that he sought treatment for his PTSD and depression from the VA 
Medical Center in Huntington, West Virginia.  During his July 
2010 Board hearing, he indicated seeking treatment for his PTSD 
at the Princeton Vet Center from 2006 to the present.  The VA 
treatment records from Beckley VA Medical Center are of record.  
Treatment records from the Vet Center dated from July 2006 to 
January 2007 have also been associated with the claims file.  
However, it does not appear that attempts were made to obtain 
updated records from the Princeton Vet Center from January 2007 
to the present.  Also, it does not appear that any attempts were 
made to obtain the VA treatment records from the Huntington VA 
Medical Center, which the Veteran indicated on his Form 21-4142 
relate to his service-connected PTSD.  Thus, the Board must 
remand in order for attempts to be made to obtain those 
documents.  38 U.S.C.A. § 5103A(c) (West 2002); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim); see also Dunn 
v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered 
VA facilities for the purposes of the duty to assist in obtaining 
records). 

Further, the Veteran was last afforded a VA examination to assess 
the severity of his PTSD in November 2007, over three years ago.  
Further, during his Board hearing and in his May 2009 VA Form 9, 
the Veteran indicated that his PTSD is worse than what is 
depicted on the November 2007 VA examination report.  The Veteran 
therefore needs to be reexamined to reassess the severity of his 
PTSD.  38 C.F.R. § 3.327(a) (2010); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994)( where the Court determined the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995)( where the 
record does not adequately reveal current state of Veteran's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and 
VAOPGCPREC 11-95 (April 7, 1995). 

Abdominal Disability - To obtain additional VA treatment records

The Veteran's service treatment records are silent for any 
complaints of abdominal pain or problems.  In a May 1970 Report 
of Medical History, the Veteran expressly denied suffering from 
any sort of stomach or intestinal trouble.  The June 1971 
separation examination provided that the Veteran was qualified to 
be released from active duty.  

Post-service medical records show that in August 2005, the 
Veteran was hospitalized in Charleston Area Medical Center for 
complaints of shortness of breath, dyspnea on exertion, 
orthopnea, and lower extremity edema.  He was diagnosed with 
congestive heart failure.  During his treatment, his abdomen 
increased in girth.  An August 2005 CT scan showed a large right 
groin, right pelvic wall, right abdominal wall, and right rectus 
muscle hematoma with thickening and straining in the peritoneal 
reflections of the right pelvis as well.  In September 15, 2005, 
the Veteran underwent an operation to have an automatic 
implantable cardioverter defibrillator implanted to monitor his 
heart disorder.  In the operative report, the examiner indicated 
that the Veteran had developed a large retroperitoneal hematoma 
and abdominal wall and right inguinal hematoma.  He also noted 
that the Veteran had abdominal fullness at that time.  

Further, in the July 2006 Vet Center evaluation, the examiner 
indicated that the Veteran was seeking treatment from a "Dr. P[ 
], a G.I. doctor" for his stomach problems.  Subsequent VA 
treatment records dated from November 2007 to November 2008 are 
silent for any complaints of abdominal pain.   

Turning to the Veteran's own assertions, the Veteran testified 
during his July 2010 Board hearing that he was at Camp Lejeune 
for special training for two to three months where he drank a lot 
of tap water.  He then testified that he was hospitalized for ten 
days in 2009 at a VA Medical Center for a pancreatitis attack.  
He indicated seeking follow-up treatment by a VA 
gastroenterologist for his continued complaints of abdominal 
pain.  

The Veteran is competent to report symptoms and ongoing treatment 
for abdominal problems and pain.  See Jandreau, 492 F.3d at 1377.  
Additionally, it is unclear from the current evidence of record 
whether the Veteran suffers from a current disability.  However, 
the record indicates that he received treatment for some sort of 
abdominal problem from a VA Medical Center and/or Dr. P.  (It is 
unclear whether Dr. P is a VA physician or a private physician).  
As such, clarification is needed.  Because the Board has notice 
of potentially relevant treatment records, a remand is necessary 
to obtain updated VA treatment records from the VA Medical Center 
in Beckley, West Virginia and/or private treatment records from 
Dr. P.  See 38 C.F.R. § 3.159(c) (2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.	Clarify whether treatment from Dr. P a 
G.I. doctor was performed at a VA Medical 
Center.  If so, obtain treatment records 
from (i) the VA Medical Center in 
Huntington, West Virginia from the late 
1980s (ii) the VA Medical Center in 
Beckley, West Virginia from 2008 to the 
present, and (iii) the Princeton Vet 
Center from 2007 to the present.  

If Dr. P is a private physician, assist 
the Veteran in obtaining these additional 
medical records indicated in the July 2006 
Vet Center evaluation, and associate them 
in the claims file.  All efforts to assist 
the Veteran in obtaining non-Federal 
records should be well documented and 
should comply with 38 C.F.R. § 3.159(e).  

2.	After the above-mentioned development has 
been completed to the extent possible, the 
Veteran should again be afforded a VA 
psychiatric examination to evaluate the 
nature and severity of his service-
connected PTSD.  The claims folders and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

Based on the medical findings and a review 
of the claims files, the examiner should 
address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD.  The examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the Veteran's service-
connected PTSD.  If it is not possible to 
differentiate between impairment resulting 
from PTSD and impairment resulting from 
any other nonservice-connected disorder, 
the examiner should state this in the 
report.  The examiner should assign a 
numerical code under the GAF scale 
provided in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, 
and specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.  

In addition to assessing the Veteran's 
current psychiatric status and 
symptomatology, the VA examiner should 
conduct a thorough review of the medical 
evidence of record and, to the extent 
possible, provide a medical opinion as to 
the evolving nature and severity of the 
Veteran's PTSD from 2006 to the present.  
Specifically, the examiner should 
formulate a medical opinion as to whether 
the Veteran's current symptomatology has 
increased in severity since the November 
2007 VA examination.  The examiner should 
also opine as to the Veteran's ability to 
obtain gainful employment due to his PTSD.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report 
and clearly indicate what records were 
reviewed in reaching such opinions.  If 
the examiner is unable to provide the 
requested information or opinions with any 
degree of medical certainty, the examiner 
should clearly indicate that.

3.	 Thereafter, the RO should readjudicate 
the claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


